Case: 12-50953       Document: 00512198861         Page: 1     Date Filed: 04/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 5, 2013
                                     No. 12-50953
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk



PHOUNG THANH HUYNH,

                                                  Petitioner-Appellant,

versus

UNITED STATES OF AMERICA;
WARDEN, REEVES COUNTY DETENTION CENTER III;
BUREAU OF PRISONS; GEO GROUP,

                                                  Respondents-Appellees.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 4:11-CV-42




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Phoung Huynh, federal prisoner # 70992-079, an alien against whom the
Bureau of Immigration and Customs Enforcement has issued a detainer subject-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50953     Document: 00512198861      Page: 2   Date Filed: 04/05/2013

                                   No. 12-50953

ing him to immediate removal from the United States upon release from Bureau
of Prisons (“BOP”) custody, moves to proceed in forma pauperis (“IFP”) to appeal
the denial of his 28 U.S.C. § 2241 petition challenging the BOP’s exclusion of
him from rehabilitation programs and halfway houses. His arguments are fore-
closed by Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir.),
cert. denied, 133 S. Ct. 561 (2012).
      The motion to proceed IFP is DENIED, and the appeal is DISMISSED as
frivolous. See 5TH CIR. R. 42.2.




                                        2